367 F.2d 397
BROADSTONE REALTY CORPORATION, Plaintiff-Appellant,v.Thomas Mellon EVANS, Defendant-Appellee.
No. 102, Docket 30520.
United States Court of Appeals Second Circuit.
Argued Oct. 27, 1966.Decided Oct. 28, 1966.

Appeal from the United States District Court for the Southern District of New York; Marvin E. Frankel, Judge.
Douglas M. Parker, New York City (Leonard Garment and Nixon, Mudge, Rose, Guthrie & Alexander, New York City, on the brief), for plaintiff-appellant.
James H. Halpin, New York City (James J. Harrington and Kissam & Halpin, New York City, on the brief), for defendant-appellee.
Before LUMBARD, Chief Judge, and MOORE and KAUFMAN, Circuit Judges.
PER CURIAM:


1
We affirm the judgment of the United States District Court for the Southern District of New York which dismissed the complaint in this suit, brought by a New York corporation against a Connecticut resident in the New York courts to recover a broker's fee, and removed by the defendant because of diverse citizenship, for the reasons set forth in Judge Frankel's opinion, 251 F. Supp. 58 (1966).